Adams, J.
The plaintiffs admit that the statute providing for the confiscation or forfeiture of an automobile' operated in the unlawful transportation of intoxicating liquor is a valid exercise of the police power (Daniels v. Homer, 139 N. C., 219), but they deny that the statute *330is broad enough, to include the interest which they claim in the condemned ear by virtue of their mortgage. It will be noted that the mortgage was executed on 14 September, and registered on 25 September, four days after the arrest of Mavrikis.
“If any person . . . shall have in possession any spirituous . . . liquors in violation of law, the sheriff, . . . who shall seize such liquors by any authority provided by law, is authorized and required to seize and take into his custody any . . . automobile . . . used in conveying, concealing, or removing such spirituous liquors, and safely keep the same until the guilt or innocence of the defendant has been determined upon his trial, . . . and upon conviction of a violation of the law, the defendant shall forfeit and lose all right, title, and interest in and to the property so seized; and it shall be the duty of the sheriff having in possession the automobile so used . . . to advertise and sell the same under the laws governing the sale of personal property under execution.” C. S., 3403. This statute was construed and the rights of a mortgagee were discussed in Skinner v. Thomas, 171 N. C., 103. In that case it was said: “The operative and material part of the statute is, ‘and upon conviction of a violation of said law said defendant shall lose all right, title, and interest in and to the property so seized/ and as this confines the forfeiture to the right, title, and interest of the defendant, we are without power to extend its terms and embrace the right, title, and interest of the plaintiffs, mortgagees, who were not defendants, and who have had no connection with the illegal conduct of the defendant. The language of the second and third sections of the act is somewhat broader than that used in the first section, but as we have seen, the second section only deals with the sale of property when no person is arrested, and the third with the distribution of the proceeds of sale, and cannot be held to extend the forfeiture in the first section beyond its terms.
“The distinction between the case before us and the Federal cases cited by the defendant (U. S. v. Two Bay Mules, 36 Fed., 84; Distillery v. U. S., 96 U. S., 395; U. S. v. One Black Horse, 129 Fed., 167; U. S. v. Two Horses, Fed. Cases, No. 16578; U. S. v. Distillery, Fed. Cases, No. 14963) is clear, as the Federal cases are based on statutes which declare the property forfeited, while our statute only confiscates the right, title, and interest of the defendant in the property.
“The decision in Daniels v. Homer, supra, is upon the same ground, the statute then before the Court declaring that the nets used illegally, and not the interest of the defendant in the nets, should be forfeited.”
It is argued that in the case at bar the plaintiffs’ mortgage was not registered. Nor does it appear that the mortgage referred to in Bleiru-ner’s case, supra, was registered. There is nothing to indicate registra*331tion in tbe statement of tbe case, in tbe briefs of counsel, or in tbe opinion of tbe Court. Besides, tbe statutes providing for tbe registration of mortgages are intended primarily to protect creditors and purchasers, and not to attach to tbe instrument additional efficacy as between tbe mortgagor and tbe mortgagee. In Williams v. Jones, 95 N. C., 505, Ashe, J., said: “By Tbe Code, sec. 1254, it is declared that ‘no deed of trust or mortgage for real or personal estate shall be valid at law to pass any property as against creditors and purchasers for a valuable consideration from tbe donor, bargainor, or mortgagor, but from tbe registration of such deed of trust or mortgage,’ etc.
“Prior to tbe passage of this act, a mortgage was valid even against creditors and purchasers, and it was required to be registered for their benefit. But as between tbe parties, their rights were undisturbed by tbe act, and they are left as they existed before its passage.
“There is no principle better settled than that, as between tbe parties, a mortgage is valid without registration. Leggett v. Bullock, 44 N. C., 283.”
It is contended that tbe Court’s construction of tbe statute in Skinner v. Thomas, supra, affords such opportunity for collusion as will destroy tbe purpose of tbe law in its practical operation. But we cannot accept such possibility as a ground for extending tbe terms of tbe statute to cases not within tbe contemplation of tbe Legislature; it is our duty to declare tbe law, not to make it. S. v. Johnson, 181 N. C., 640. In tbe instant case, however, tbe defendant admits that tbe plaintiffs were not in criminal collusion -with tbe purchasers of tbe car.
Upon a review of tbe record, we think tbe judgment should be
Eeversed.